IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN HUTCHINSON,                           :   No. 489 MAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
ANNVILLE TOWNSHIP (WORKERS'                :
COMPENSATION APPEAL BOARD),                :
                                           :
                   Respondents             :

JOHN HUTCHINSON,                           :   No. 490 MAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
ANNVILLE TOWNSHIP (WORKERS'                :
COMPENSATION APPEAL BOARD),                :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.